Name: Council Decision (CFSP) 2017/1340 of 17 July 2017 amending Decision 2010/788/CFSP concerning restrictive measures against the Democratic Republic of the Congo
 Type: Decision
 Subject Matter: United Nations;  international affairs;  Africa;  international security;  international trade
 Date Published: 2017-07-18

 18.7.2017 EN Official Journal of the European Union L 185/55 COUNCIL DECISION (CFSP) 2017/1340 of 17 July 2017 amending Decision 2010/788/CFSP concerning restrictive measures against the Democratic Republic of the Congo THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to Council Decision 2010/788/CFSP of 20 December 2010 concerning restrictive measures against the Democratic Republic of the Congo and repealing Common Position 2008/369/CFSP (1), Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 20 December 2010, the Council adopted Decision 2010/788/CFSP. (2) On 21 June 2017, the United Nations Security Council adopted Resolution 2360 (2017), which amends the listing criteria governing UN restrictive measures. (3) Further Union action is needed in order to implement certain measures. (4) Decision 2010/788/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 In Article 3(1) of Decision 2010/788/CFSP, point (i) is replaced by the following: (i) planning, directing, sponsoring or participating in attacks against MONUSCO peacekeepers or United Nations personnel, including members of the Group of Experts;. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 17 July 2017. For the Council The President F. MOGHERINI (1) OJ L 336, 21.12.2010, p. 30.